                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

  UNITED STATES OF AMERICA                       )
                                                 )        Case No. 1:20-cr-22
  v.                                             )
                                                 )        Judge Travis R. McDonough
  DENNIS GARRETT                                 )
                                                 )        Magistrate Judge Susan K. Lee
                                                 )


                                              ORDER


          U.S. Magistrate Judge Susan K. Lee filed a report and recommendation recommending

 that the Court: (1) grant Defendant’s motion to withdraw his not-guilty plea as to Count One of

 the one-count Indictment; (2) accept Defendant’s guilty plea as to Count One of the Indictment;

 (3) adjudicate the Defendant guilty of Count One of the Indictment; (4) order that Defendant

 remain in custody until sentencing in this matter (Doc. 31). Neither party filed a timely objection

 to the report and recommendation. After reviewing the record, the Court agrees with Magistrate

 Judge Lee’s report and recommendation. Accordingly, the Court ACCEPTS and ADOPTS the

 magistrate judge’s report and recommendation (Doc. 31) pursuant to 28 U.S.C. § 636(b)(1) and

 ORDERS as follows:

       1. Defendant’s motion to withdraw his not-guilty plea as to Count One of the Indictment is

          GRANTED;

       2. Defendant’s plea of guilty to Count One of the Indictment is ACCEPTED;

       3. Defendant is hereby ADJUDGED guilty of Count One of the Indictment; and




Case 1:20-cr-00022-TRM-SKL Document 32 Filed 08/10/20 Page 1 of 2 PageID #: 86
   4. Defendant SHALL REMAIN in custody until sentencing in this matter, which is

      scheduled to take place on December 4, 2020 at 9:00 a.m. [EASTERN] before the

      undersigned.

   SO ORDERED.


                                        /s/Travis R. McDonough
                                        TRAVIS R. MCDONOUGH
                                        UNITED STATES DISTRICT JUDGE




                                     2
Case 1:20-cr-00022-TRM-SKL Document 32 Filed 08/10/20 Page 2 of 2 PageID #: 87
